Citation Nr: 0934864	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-22 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a renal disorder.

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
action on the claims on appeal is warranted.

Initially, the Board notes that the RO issued a statement of 
the case (SOC) in April 2006 reflecting all evidence received 
at that time.  Additional evidence was associated with the 
Veteran's claims file after issuance of the April 2006 SOC, 
but a supplemental statement of the case (SSOC) has not been 
issued.  Hence, a remand for RO consideration of this 
evidence in the first instance and issuance of an SSOC is 
warranted.

It also appears that pertinent medical records remain 
outstanding.  In an April 2005 statement, the Veteran 
reported that in May, June or July 1971 he had a kidney stone 
removed at the Fresno VA Medical Center (VAMC) and that in 
1979, he went to the VAMC with complaints of chest pains but 
was he told that he had a stomach condition.  Although 
medical records from the VAMC are of record, those records 
begin in 2004.  VA medical records prior to 2004, if any, 
have not been sought and/or associated with the claims file, 
and is unclear from the record whether the RO has attempted 
to obtain such evidence.  As they are constructively of 
record and may have some bearing on the Veteran's claims, 
they must be secured.

Under the VCAA, VA is obligated to provide an examination 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

With regard to the claim for service connection for a chronic 
gastrointestinal disorder, the Veteran has reported having 
heartburn off and on for over 30 years.  The service 
treatment records show that the Veteran was seen complaining 
of nausea, vomiting and diarrhea.  Post-service VA medical 
records show that the Veteran has been diagnosed as having 
gastroesophageal reflux disease.  In light of the medical 
evidence cited above, the Veteran's assertions, and the fact 
that the record includes no medical opinion directly 
addressing the medical relationship, if any, between a 
current chronic gastrointestinal disorder and military 
service, the Board finds that a VA examination and medical 
opinion based on a full review of the records is needed to 
resolve the claim for service connection.  
     
With regard to the claims for service connection for a low 
back disorder and a right hip disorder, the Veteran alleges 
that both disorders are a result of jumping from trucks, 
lifting heavy equipment and from stepping in a hole and 
twisting his low back and right hip during active duty 
service in Vietnam.  The Board finds the Veteran's statements 
to be credible in light of his reported duties in Vietnam.  
Furthermore, post-service treatment records show that he 
Veteran has been diagnosed as having degenerative disc 
disease of the lumbar spine and arthritis of the right hip.  
A VA examination is needed so that an examiner can review the 
entire medical record, consider a complete history, and 
provide an informed opinion as to the relationship between 
any current low back and right hip disability and service.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of treatment from the 
VAMC in Fresno, California, prior to 2004.

2.  Schedule the Veteran for a VA 
gastrointestinal examination.  The claims 
folder must be made available to the 
examiner.  Any indicated studies should be 
performed.  Based upon the claims folder 
review and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that a 
current gastrointestinal disorder is 
etiologically related to the Veteran's 
military service.  

3.  Schedule the Veteran for a VA 
orthopedic examination.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with 
completion of the examination report.  All 
indicated tests and studies should be 
performed.  The examiner should offer an 
opinion as to the etiology of any current 
low back and right hip disability.  The 
examiner should state whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any current 
low back or right hip disability had its 
onset during active service or is related 
to the in-service duties and injury as 
described by the Veteran.

4.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims for service connection 
for a renal disorder, chronic 
gastrointestinal disorder, a low back 
disorder and a right hip disorder.  If the 
benefits sought are not granted to the 
Veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


